Citation Nr: 0415873	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  99-03 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a disorder manifested 
by encephalitis-type symptoms, to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to December 1999 and from December 1990 to May 
1991, including service in Southwest Asia during the Persian 
Gulf War.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, which denied service connection for 
encephalitis due to undiagnosed illness.  In September 1999 a 
video conference hearing was held before the undersigned.  
The case was before the Board in January 2000 and February 
2001, when it was remanded for additional development.  In 
September 2002 the Board sought further development pursuant 
to 38 C.F.R. § 19.9(a)(2).  Such development was 
accomplished.  In June 2003 the Board remanded the case to 
the RO for initial review of this evidence.  The veteran 
submitted additional medical evidence in February 2004 and 
waived initial review of such evidence by the RO prior to 
review by the Board.  

This appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

As noted in the February 2001 and June 2003 remands, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law on 
November 9, 2000.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the February 2001 remand, the RO was directed to provide 
the veteran with "all notification and development action 
required by the [VCAA] . . . ."  Although he received some 
notification of VA's "duty to assist" in June 2003 
correspondence, the notification did not specifically refer 
to the VCAA and implementing regulations.  He has not 
received adequate notification of the VCAA and implementing 
regulations in relation to his claim of service connection 
for a disorder manifested by encephalitis-type symptoms, to 
include as due to an undiagnosed illness.  As the case is 
being remanded anyway, there is an opportunity to ensure that 
notice is in compliance with all requirements.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
development requested by the Board in September 2002 
(pursuant to 38 C.F.R. § 19.9(a)(2)) directed that a specific 
medical opinion by a VA physician be obtained on a central 
issue in this case:  i.e., "to ascertain the probable 
etiology of all observed neurological (encephalitis-type) 
symptoms, specifically including whether the cause of the 
veteran's current health disorder is undiagnosed."  In 
January 2003, a VA physician proffered an opinion that the 
veteran has an encephalopathy as a result of a herpes simplex 
infection of the brain which resulted in loss of cognitive 
function and produced other severe symptoms.  The opining 
physician did not express a clear and specific opinion as to 
the etiology of the infection, i.e., whether or not it is in 
any way related to the veteran's service.  Subsequently, in a 
February 2002 letter (essentially the only other medical 
evidence regarding nexus), a private physician, in effect, 
commented that the diagnosis of herpes simplex encephalitis 
was not conclusively established.  The private physician also 
offered a speculative opinion as to the etiology of the 
veteran's neurologic disorder, stating that he has some type 
of viral or aseptic infectious process, but "the incubation 
time of this agent would be unknown but could have extended 
to the time of his military service in the near east." 
(emphasis added).  In light of conflicting medical evidence, 
and without a more definite and complete opinion as to 
etiology of symptoms, further development of medical evidence 
is needed.  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.

Here, the Board finds that there has not been adequate 
compliance with the September 2002 Board request for 
additional development, or more notably the directives of the 
July 2003 remand.  A remand confers, as a matter of law, a 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Finally, the nature of the disability at issue in this case 
suggests that the veteran is receiving ongoing treatment.  
Reports of such treatment may include information pertinent 
to his claim.  

The Board has no recourse but to REMAND the case, again, for 
the following:

1.  The RO must ensure that all VCAA 
notice requirements are satisfied 
regarding the matter on appeal in 
accordance with the statutory provisions, 
implementing regulations, and all 
applicable interpretative Court 
decisions.  The veteran should be 
specifically notified of what he needs to 
establish entitlement to service 
connection for a disorder manifested by 
encephalitis-type symptoms, to include as 
due to an undiagnosed illness; of what 
the evidence shows; and of his and VA's 
respective responsibilities in evidence 
development.  He should be advised to 
submit everything pertinent, and should 
have the opportunity to respond.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
encephalitis-type symptoms from March 
2002 (the date of the most recent private 
medical evidence of record) to the 
present, then obtain complete records of 
such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any VA records of 
treatment for such symptoms which are not 
already associated with the claims file.  

3.  The RO should then arrange for the 
veteran to be afforded an examination by 
a specialist with expertise in viral 
disorders to determine the nature and 
etiology of his claimed disability.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Any diagnostic tests or 
studies deemed necessary should be 
accomplished.  Based on review of the 
record and examination of the veteran, 
the examiner should provide a diagnosis 
for the veteran's encephalitis-type 
symptoms (if one is known; if not, 
specify that they are due to undiagnosed 
illness), and opine whether it is at 
least as likely as not that the diagnosed 
disability is related to service.  The 
examiner should reconcile (to the degree 
possible) any opinion with the other 
evidence of record, including comments in 
the February 2004 private medical 
opinion.  The examiner must explain the 
rationale for any opinions given.  

4.  The RO must then review the claim in 
light of all evidence added to the record 
since their last previous review.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the AOJ.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


